I concur in the reversal of this case, but I am not entirely persuaded that the trial court, should, as a matter of law, have directed a verdict for the defendant on account of the contributory negligence of the plaintiff.
I would reverse the case on the refusal of the court below to give instruction No. 13 offered by the defendant. This instruction reads:
    "The Court instructs the jury that the defendant at the time of the accident had the right to run its bus under proper circumstances in any part of the street and the fact alone that the bus may have been on the left side of the street in itself does not make negligence and does not impose any liability on the defendant."
The plaintiff's declaration averred, among other things, that it was the duty of the defendant to operate its bus "on the right side of the public street" and then further averred that "while undertaking to pass said automobile the defendant operated said bus at a negligent, illegal, fast and high rate of speed to the left of the center of said Virginia Street so as to cause said bus, being so negligently operated as aforesaid, to be driven and headed in the direction in which plaintiff was standing," and thus caused the injuries of which the plaintiff complains. These allegations, and the evidence in support thereof, seem to me to present the question of the right of the defendant to be on the left side of the street, under any circumstances, and I think that the defendant was entitled to an instruction that the fact that its bus may have *Page 70 
been, under proper circumstances, on the left side of the street, was not, alone, sufficient to convict it of negligence. The fact that, at the time of the accident, it may have been attempting to pass another vehicle, as it had the right to do, was, in my judgment, the "proper circumstances" mentioned in the instruction refused.